         Case 1:17-ap-01107-VK Doc 75 Filed 02/24/19 Entered 02/24/19 21:31:33                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Forum Entertainment Group, Inc.,
         Plaintiff                                                                                Adv. Proc. No. 17-01107-VK
DiMaggio,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: sbeverC                      Page 1 of 1                          Date Rcvd: Feb 22, 2019
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 24, 2019.
pla            +Forum Entertainment Group, Inc.,   Forum Entertainment Group, Inc.,   2808 Lexington Avenue,
                 El Monte, CA 91733,    UNITED STATES 91733-2314
dft            +Robin DiMaggio,   5737 Kanan Rd., #117,   Agoura Hills, CA 91301-1601

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty               Interested Party
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 22, 2019 at the address(es) listed below:
              David Seror (TR)    aquijano@bg.law, C133@ecfcbis.com
              Sanaz S Bereliani   on behalf of Plaintiff    Forum Entertainment Group, Inc.
               berelianilaw@gmail.com, chris@berelianilaw.com;r48595@notify.bestcase.com
              Sheila Esmaili    on behalf of Attorney    Interested Party selaw@bankruptcyhelpla.com
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                                                             TOTAL: 4
     Case 1:17-ap-01107-VK Doc 75 Filed 02/24/19 Entered 02/24/19 21:31:33                                                            Desc
                         Imaged Certificate of Notice Page 2 of 3

Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
Nos., State Bar No. & Email Address

Sanaz Sarah Bereliani, Esq.
BERELIANI LAW FIRM, PC                                                                                   FILED & ENTERED
11400 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
(818) 920-8352 Fax: (888) 876-0896                                                                             FEB 22 2019
California State Bar Number: 256465 CA


                                                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                                                         Central District of California
                                                                                                         BY Bever      DEPUTY CLERK




                                                                                               CHANGES MADE BY COURT
     Debtor(s) appearing without attorney

     Attorney for:     Forum Entertainment Group, Inc

                                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
In re:
                                                                          CASE NO.: 1:17-bk-12434-VK
ROBIN DIMAGGIO                                                            CHAPTER: 7
                                                                          ADVERSARY NO.: 1:17-ap-01107-VK
                                                            Debtor(s)

FORUM ENTERTAINMENT GROUP, INC                                                             DEFAULT JUDGMENT
                                                                                       (WITHOUT PRIOR JUDGMENT)
                                                          Plaintiff(s),

                                 vs.                                DATE: February 6, 2019
                                                                    TIME: 2:00 PM
 ROBIN DIMAGGIO                                                     COURTROOM: 301
                                                                    PLACE: 21041 Burbank Blvd.
                                                      Defendant(s).        Woodland Hills, CA 91367




Based on the Defendant's failure to respond to the Complaint, the Court renders its judgment, as follows:
1.   Judgment shall be entered in favor of Plaintiff (specify name): FORUM ENTERTAINMENT GROUP, INC.
     and against Defendant (specify name): ROBIN DIMAGGIO

2.   a.     Plaintiff is awarded damages in the following amount:                                    $ 259,525.00

     b.      Plaintiff is awarded costs in the following amount:                                     $

     c.      Plaintiff is awarded attorney fees in the following amount:                             $

     d.     Plaintiff is awarded interest at the rate of 10% per year from the following date to the date of entry of this judgment (specify
            date from which interest shall begin to run): February 6, 2019


________________________________________________________________________________
           This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                                         Page 1                                   F 7055-1.2.DEFAULT.JMT
     Case 1:17-ap-01107-VK Doc 75 Filed 02/24/19 Entered 02/24/19 21:31:33                                                              Desc
                         Imaged Certificate of Notice Page 3 of 3
     e.      Plaintiff is granted the following relief (specify): under 11 U.S.C. 727(a)(4) as to the false oath regarding the debt owed to
                                                                                                    the plaintiff.

              See Attached Page

3.        This Judgment or claim is determined to be non-dischargeable under:                 Bankruptcy Code § 523(a)(2)(A) and (a)(4)

             Other (specify):

4.        The Court further orders:

              See Attached Page




                                                                           ###




                  Date: February 22, 2019




________________________________________________________________________________
             This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                                   F 7055-1.2.DEFAULT.JMT
